 

Exhibit 10.1(2)

 

FIELDSTONE INVESTMENT FUNDING, LLC

 

 

 

July 27, 2005

 

 

 

Credit Suisse, New York Branch,

 

 

as Facility Agent

 

 

Eleven Madison Avenue

 

 

New York, New York 10010

 

 

 

Re:                               Fieldstone Investment Funding, LLC/Fee Letter

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Funding Agreement, dated as of July 27,
2005 (as amended, supplemented or otherwise modified and in effect from time to
time, the “Funding Agreement”), by and among (i) Fieldstone Investment Funding,
LLC, a Delaware limited liability company, as borrower (in such capacity, the
“Borrower”), (ii) Fieldstone Investment Corporation, a Maryland corporation,
individually and as servicer (in such capacity, the “Servicer”), (iii) Credit
Suisse, New York Branch (“CSFB”), as facility agent for the benefit of the
several group agents and lenders party thereto from time to time (together with
its permitted successors and assigns in such capacity, the “Facility Agent”) and
as group agent for the lenders having CSFB as a group agent (together with its
permitted successors and assigns in such capacity, the “CSFB Group Agent”) and
(iv) the several lenders and group agents party thereto from time to time.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in, or incorporated by reference into, the
Funding Agreement and the other Transaction Documents.

 

In connection with the transaction contemplated by the Funding Agreement and the
other Transaction Documents, the parties hereto hereby agree as follows from the
Effective Date until the first day on which all Aggregate Unpaids are paid in
full:

 

1.                                       Applicable Margin.  As used in the
Funding Agreement, the “Applicable Margin” applicable to each Loan or portion
thereof at any time shall be a rate equal to 0.23%; provided that, to the extent
any Loan or portion thereof relates to Mortgage Loans that are Wet-Ink Mortgage
Loans, the ratable principal balance of such Loan or portion thereof relating to
the aggregate Outstanding Balance of

 

--------------------------------------------------------------------------------


 

such Wet-Ink Mortgage Loans shall have an Applicable Margin equal to 0.43% for
each day during the related Funding Period for which such Mortgage Loans are
Wet-Ink Mortgage Loans.

 

2.                                       Unused Fee.  On each Settlement Date
with respect respect to the immediately preceding Settlement Period, the
Borrower agrees to pay to the Lenders in the CSFB Lending Groups, in accordance
with the Funding Agreement, a fee (the “Unused Fee”) equal to the product of
(i) 0.125% per annum multiplied by (ii) the difference between such Lending
Groups’ weighted average daily Group Facility Limits for such Settlement Period
and such Lending Groups’ aggregate pro rata share of the weighted average daily
Facility Outstandings for such Settlement Period.

 

3.                                       Administration Fee.  On each Settlement
Date with respect to the immediately preceding Settlement Period, the Borrower
agrees to pay to the Facility Agent, for its own account in accordance with the
Funding Agreement, a fee (the “Administration Fee”) equal to the product of
(i) 0.02% per annum multiplied by (ii) the weighted average daily Facility
Outstandings for such Settlement Period.

 

4.                                       Computations. The Unused Fee and the
Administration Fee shall be computed on the basis of the actual number of
calendar days in the related Settlement Period elapsed in a year of 360 days.

 

5.                                       Other Expenses.  The Borrower shall
pay, or cause to be paid, all of the due diligence and out-of-pocket costs and
expenses of the Facility Agent, the CSFB Group Agent and the Lenders in the CSFB
Lending Groups (including the reasonable fees and disbursements of counsel to
each of them) in connection with the effectiveness of the Transaction Documents
and any amendments or modifications thereto or waivers or consents in connection
therewith.  The Borrower agrees that, once paid, the fees, costs and expenses
payable hereunder shall not be refundable under any circumstances. All fees
payable hereunder shall be paid in immediately available funds.

 

6.                                       Miscellaneous.

 

(a)                                  This letter agreement is one of the Fee
Letters referred to in the Funding Agreement.  This letter agreement shall be
entitled to all of the rights and benefits, and subject to all of the
limitations and restrictions of, the Funding Agreement as if such rights,
benefits, limitations and restrictions were set forth herein in their entirety.

 

2

--------------------------------------------------------------------------------


 

(b)                                 This letter agreement may be executed in any
number of counterparts, each of which, taken together, shall constitute one and
the same agreement.

 

(c)                                  No amendment, modification or waiver of any
provision of this letter agreement shall be effective without the written
agreement of each of the parties hereto. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(d)                                 This letter agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

3

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, kindly indicate your consent in the
space provided below.

 

 

 

 

FIELDSTONE INVESTMENT FUNDING,

LLC, as Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and agreed as of

 

 

 

 

 

the date first above written:

 

 

 

 

 

 

 

 

 

 

 

CREDIT SUISSE, NEW YORK BRANCH,

 

 

 

 

as Facility Agent and as CSFB Group Agent

 

 

 

 

for the benefit of the Lenders in the CSFB Lending Groups

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

4

--------------------------------------------------------------------------------